Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2022 has been entered.
The amendment filed July 11, 2022 has been entered and considered as requested by the RCE submission of August 4, 2022.  With the entry of the amendment, claims 1-73, 77, 95-97 and 99-100 are canceled, and claims 74-76, 78-94 and 98 are pending for examination.
 
Election/Restrictions
Applicant’s election of Group I (claims 74-94, and now 98-100) in the reply filed on August 5, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

It is noted that with the amendment of July 11, 2022, claims 95-97 drawn to a nonelected invention have been canceled.

Applicant’s election of Species III (claim 77) in the reply filed on October 20, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

It is noted that non-elected claims 99 and 100 have been canceled in the amendment of August 4, 2022. 

It is further noted that claims 75 and 76 have been rejoined for examination, due to the amendments to the claims changing the scope of claims 75 and 76.

Drawings
The drawings were received on May 14, 2019.  These drawings are approved.

Specification
The objection to the disclosure because in the amendment to paragraph 0276 of May 14, 2019, the paragraph should be amended to provide the correct paragraph number of 0276 rather than 0001 is withdrawn due to the correcting amendment provided October 20, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 75 and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 75, this claim has been amended to provide that the electrochemical deposition of the metallic material “further comprises a step of donation of electrons from an electrode connected to a source of electrical potential”.  Whether this means that (1) the electrochemically depositing step of claim 74 would now have simultaneous “electroless deposition” and deposition using the donation of electrons from an electrode connected to a source of electrical potential (apparently electroplating/electrodeposition), or (2) the electrochemical deposition process has a sequential set of steps of first electrochemically depositing as claim 74 with electroless deposition and then providing the depositing as in claim 75, or vice versa (note the 35 USC 112(b) rejection bel0w) it does not appear that there would be support for such a simultaneous or sequential process as the disclosure as filed describes the deposition as using electrodeposition, electroless deposition, OR photoelectrochemical deposition (note 0199 of the published present specification). Therefore, the claim is rejected as containing new matter.
Claim 76, this claim has been amended to provide that the process of claim 74 “further comprising a step of exposing at least one of the electrochemical bath and the substrate to electromagnetic radiation and wherein the electrochemical deposition of the metallic material comprises photoelectrochemical deposition of the metallic material onto the substrate”.  Whether this means that (1) the electrochemically depositing step of claim 74 would now have simultaneous “electroless deposition” and deposition using the photoelectrochemical process described for claim 76, or (2) the electrochemical deposition process has a sequential set of steps of first electrochemically depositing as claim 74 with electroless deposition and then providing the depositing as in claim 76, or vice versa (note the 35 USC 112(b) rejection below), it does not appear that there would be support for such a simultaneous or sequential process as the disclosure as filed describes the deposition as using electrodeposition, electroless deposition, OR photoelectrochemical deposition (note 0199 of the published present specification). Therefore, the claim is rejected as containing new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 75, 76 and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 75, this claim has been amended to provide that the electrochemical deposition of the metallic material “further comprises a step of donation of electrons from an electrode connected to a source of electrical potential”.  This is confusing as worded as to whether this means that (1) the electrochemically depositing step of claim 74 would now have simultaneous “electroless deposition” and deposition using the donation of electrons from an electrode connected to a source of electrical potential (apparently electroplating/electrodeposition), or (2) the electrochemical deposition process has a sequential set of steps of first electrochemically depositing as claim 74 with electroless deposition and then providing the depositing as in claim 75, or vice versa.  If option (1) is provided, it is unclear how the requirement of claim 74 of providing the electroless deposition “wherein all electrons for the electroless deposition come from the hydroxide ions” can be provided, since additional electrons would specifically be provided from the electrode in claim 75.  As well, it does not appear that there would be support for such a simultaneous process as the disclosure as filed describes the deposition as using electrodeposition, electroless deposition, OR photoelectrochemical deposition (note 0199 of the published present specification). If optional (2) is provided, it does not appear that there would be support for such a sequential process as the disclosure as filed describes the deposition as using electrodeposition, electroless deposition, OR photoelectrochemical deposition (note 0199 of the published present specification).  Therefore, it is unclear what is intended, and the specification does not clarify this, so for the purpose of examination, either option is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 76, this claim has been amended to provide that the process of claim 74 “further comprising a step of exposing at least one of the electrochemical bath and the substrate to electromagnetic radiation and wherein the electrochemical deposition of the metallic material comprises photoelectrochemical deposition of the metallic material onto the substrate”.  This is confusing as worded as to whether this means that (1) the electrochemically depositing step of claim 74 would now have simultaneous “electroless deposition” and deposition using the photoelectrochemical process described for claim 76, or (2) the electrochemical deposition process has a sequential set of steps of first electrochemically depositing as claim 74 with electroless deposition and then providing the depositing as in claim 76, or vice versa.  If option (1) is provided, it is unclear how the requirement of claim 74 of providing the electroless deposition “wherein all electrons for the electroless deposition come from the hydroxide ions” can be provided, since there is the additional electromagnetic radiation and photoelectrochemical deposition as in claim 76 occurring at the same time.  Note Jin et al (US 2017/0044679) as evidencing how photoelectrochemical reduction would conventionally have free electrons provided from the substrate, for example, from the radiation/light used (0029), evidencing the conventional providing of electrons from radiation in photoelectrochemical reductions, and thus would at least suggest that electrons from other than hydroxide would be present.  As well, it does not appear that there would be support for such a simultaneous process as the disclosure as filed describes the deposition as using electrodeposition, electroless deposition, OR photoelectrochemical deposition (note 0199 of the published present specification). If optional (2) is provided, it is unclear where there would be support for such a sequential process as the disclosure as filed describes the deposition as using electrodeposition, electroless deposition, OR photoelectrochemical deposition (note 0199 of the published present specification).  Therefore, it is unclear what is intended, and the specification does not clarify this, so for the purpose of examination, either option is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
Claim 85, is it is unclear in claim 85 if the shape control agent needs to be present or the shape control agent merely needs to be the listed material if present.  For the purpose of examination, claim 85 is treated as a shape control agent has to be present, but applicant should clarify what is actually required, without adding new matter.  In the amendment of July 11, 2022 applicant has amended the claim to provide what the shape control agent is, if used, but does not require that the shape control agent be present, therefore the rejection is maintained.  Applicant  could clarify the claim by providing “A method according to claim 84, wherein the shape control agent is added to at least one of the alkaline solution, a solution of the metal material precursor, or the electrochemical bath, and  the shape control agent comprises one or more of malachite . . .”

Claim Interpretation
It is noted that “textured” in claim 74 is understood to mean distribution of crystallographic orientations between fully polycrystalline and single crystal (as defined in the specification at 0171) and including simply single crystal or polycrystalline (noting claims 79 and 80).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 74, 78-79, 81-92, 94 and 98  are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky et al (US 2003/0050188), EITHER alone OR further in view of Higashi et al (US 2005/0093166).
Claim 74: Ovshinsky a method of a electrochemical deposition of a metallic material on a substrate (note deposition of metal onto catalytic material by electroless deposition, where the substrate can be considered the catalytic material or also the support with the catalytic material, note 0070, claim 1).  The process would include providing an alkaline solution of hydroxide ions (note the KOH, NaOH, alkaline metal hydroxide solution) (note 0075, 0077, where from the amount of alkaline metal hydroxide would be understood to be alkaline, further while the solution is not specifically described as aqueous, 0043 describes how solutions of such materials can be conventionally provided as aqueous, which would at least suggest the remaining material in the solution as water as a conventional material to use for such solutions).  Furthermore, the substrate (such as catalytic material, etc) is combined with the solution and with metallic material precursor (metal salt), which would form an electrochemical bath to deposit the metal (metallic) material (note 0076, 0077, 0091, 0058, where it is described that the deposition can be done “in” a reducing environment of the alkaline metal hydroxide solution, where therefore it would be at least suggested to provide the substrate material, metal precursor and alkaline hydroxide solution together such that the substrate and metallic precursor are immersed in the alkaline hydroxide solution so that the plating solution can penetrate the substrate and impregnate as desired with material –note 0078, 0072, and where the metal at least partially covers the catalyst—note 0070, so would include entirely covering, and immersion would allow the contact with all surfaces to give entire covering).  Furthermore as to providing “immersing the metallic material precursor and the substrate into the alkaline solution”, as discussed above, all these materials need to be provided in the solution, and therefore, providing the alkaline solution, and then the metallic material precursor and the substrate into the solution would have been an obvious order of proceeding. Note In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Alternatively, Ovshinsky also notes that the catalyst may be supplied to the reducing agent (which would include the alkaline solution) after metal applied (that is the precursor) (0070), which would further suggest that the metal precursor and substrate can be immersed into the alkaline solution.  Furthermore, Ovshinsky teaches that there can be a controlled amount of metal precursor and controlled amount of hydroxide ions in a solution (note 0091), which amounts would be convertible to molar ratios and would have a set molar ratio for the electrochemical (electroless) deposition.  Furthermore, it is taught that there can be a range of hydroxide amount in the alkaline solution (note 0077, such as 10-60 wt%) and there can be a controlled amount of desirable amounts of metal deposited (note continuous or discrete regions, 0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of hydroxide ions and metal precursor ions to provide the desired amount of metal, for example, for the specific article being formed and the amount of metal desired on the catalyst/support, which would adjust the electrochemical deposition, such as amount of material applied, since the amount of material provided for reducing (hydroxide) and the amount of metal material precursor provided for becoming metal deposited would both clearly affect the resulting amount of metal applied.  As a result of the precursor amount (which would include molar amount) and hydroxide amount (which would include molar amount) being optimized, the molar ratio would also be resultingly adjusted. Also note MPEP 2144.05(II)(A) as to the concentration, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” Furthermore, as discussed the deposition process would be an electroless deposition process, where all the electrons would come from the hydroxide ions (as the only reducing agent material provided) and the metallic material would deposit on the substrate (note 0071, 0075-0078, 0091).
(1) As to the metal deposited being a textured layer, since the same deposition process for textured metal as claimed is being provided, it would be understood that textured metal as claimed would be deposited.  As well, Ovshinsky discusses how the deposited metal can help the catalyst have various phases including polycrystalline (0072), which would further suggest applying a textured crystalline coating as claimed.
	(2) Optionally, further using Higashi, Ovshinsky describes that the metal deposited can be copper (note 0071), and it is also noted that material on which the metal can be deposited (the catalyst) can have specific crystal structures (0047) and this can be controlled (0069). Higashi further describes how copper plating can also be used for interconnect platings (0005), where it is desirable to provide the plating 25 in via holes 22 to follow the single crystal grain of the layer 12 (note 0027, 0028), where it is described that electroless plating can be provided that fills the via holes 22 and grows and takes over the crystal structure of layer 12 (0047-0049).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovshinsky to (1) use the process to provide a desirable electroless plating of metal such as copper with control of the crystalline structure of the catalyst particles beneath and as a result using single crystalline, etc. of such particles, and then providing the metal plating to also follow the crystalline structure of the substrate catalyst particles, as suggested by Higashi as conventional for electroless plating on a substrate, since Ovshinsky indicates how the catalyst crystal structure can be controlled, and Higashi notes how crystalline structure can include single crystal and the electroless coating can follow the substrate crystal structure, OR (2) to use the electroless process described by Ovshinsky to also use to electroless plate for via holes with a single  crystal structure (so giving a single crystal texture structure, for example) as suggested by Higashi, since Ovshinsky indicates how its process can give electroless copper plating and include into a porous support with continuous or discrete deposition (0078), and Higashi indicates further how copper electroless plating can follow the structure of an underlying layer to give a desirable single crystal structure can be desirably used to plate via holes.
Claims 78 and 79: As to controlling the ratio to permit epitaxial deposition (claim 78) and/or to permit deposition of a single crystal layer (claim 79), as discussed for claim 74 above, it would have been obvious to optimize the materials and the resulting ratio, and this would also optimize amounts giving epitaxial and/or single crystal layer deposition.
Alternatively, when using Higashi, and using a substrate as described for Higashi as an option in claim 74 above,   Higashi further describes how copper plating can also be used for interconnect platings (0005), where it is desirable to provide the plating 25 in via holes 22 to follow the single crystal grain of the layer 12 (note 0027, 0028), where it is described that electroless plating can be provided that fills the via holes 22 and grows and takes over the crystal structure of layer 12 and also provide epitaxial growth, that is epitaxial deposition (0047-0049).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovshinsky to use the process to provide a desirable copper electroless plating for via holes with a single  crystal structure (so giving a single crystal texture structure, for example) and epitaxial deposition as suggested by Higashi, since Ovshinsky indicates how its process can give electroless copper plating continuous or discrete deposition, and Higashi indicates further how copper electroless plating can follow the structure of an underlying layer to give a desirable single crystal structure and epitaxial deposition, where since with the Ovshinsky process there will be control of ratio as part of adjusting deposition, and single crystal structure and epitaxial deposition provided as discussed for Higashi, the ratio controlled will also permit such single crystal structure and epitaxial deposition.
	Claim 81: As to controlling the ratio to prevent galvanic replacement, as discussed above for claim 74, Ovshinsky would desire electroless deposition with a described reducing agent (0077), and it would be suggested to control the amounts of the metal precursor and hydroxide as discussed for claim 74 above, so it further would have been suggested to control the amounts to give electroless plating rather than galvanic replacement, since Ovshinsky wants electroless plating with reduction.
	Claim 82: As to controlling the ratio to substantially prevent precipitation of the metallic metal precursor, this would be suggested by Ovshinsky, which as discussed for claim 74 above would suggest ratio control, and further the desire is to precipitate metal onto the catalytic material (note oo7o) and thus the desire would be to precipitate metal onto the substrate not into the bath without the substrate, and thus it would be suggested to control the ratio to substantially prevent precipitation of the metallic metal precursor as this is undesired.
	Claim 83:  As to making a solution of the metallic metal precursor and adding this to the alkaline solution, this would be an obvious matter of order of mixing (as solutions of metal precursor and alkaline solutions both provided, note Ovshinsky 0076-0077) as discussed for In re Gibson as discussed for claim 74 above, and thus prima facie obvious.
	Claims 84-85: Ovshinsky would also indicate that shape control agents as claimed can be provided to the solution of metallic metal precursor or combined electrochemical baths with the use of metal salts (for the metal precursors) with chlorides, sulfates or nitrates, that would give chloride, sulphate or nitrate ions in the bath with the reducing of metal salt, for example (note 0076, 0077).
	Claim 86: As to the pH of the electrochemical bath, Ovshinsky describes using a large amount of alkaline metal hydroxide and ranges to optimize from (such as 10-60 wt%) in the alkaline solution (and note 0077, 0091—with an amount in overall solution), and optimizing for the amounts of materials would give an optimized pH understood to be in the claimed range. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) .
	Claims 87-89, 98: As to the specific ratio, from Ovshinsky it would have been obvious to one of ordinary skill in the art to optimize the amount of metallic material precursor to use and amount of hydroxide to use as discussed for claim 74 above, which would give values in the claimed ranges.  Furthermore, for claim 88, it would be understood that Ovshinsky provides that substrates not susceptible to galvanic replacement can be used (note for example, a carbon based support including graphite or carbide, 0048).  Similarly, for claim 89, it would be understood that such substrates can also not be susceptible to oxidation by the metallic precursor.  For claim 98, as noted by Ovshinsky, the metal material precursor can be a metal salt containing copper  giving copper ions or cobalt giving cobalt ions (note 0071, 0076).
	Claim 90:  as to depositing an alloy, Ovshinsky further notes that alloys can be deposited with use of multiple materials such as copper and nickel, copper and cobalt, etc, where there would be a plurality of these metal precursors in the solution for use (note o071, 0076).
	Claims 91-92: In Ovshinsky, the substrate can be considered as being patterned by a wet etching process, for example, as the substrate support can be put in a leaching agent in an alkaline solution to corrode and remove material before the electroless plating (0057-0058).
Alternatively, when using Higashi and using a substrate as described for Higashi as an option in claim 74 above, as to the substrate being patterned (claim 91) by a method such as one or more of lithography, CVD (a chemical deposition) or ALD (claim 92), using Ovinsky in view of Higashi is suggested as discussed for claim 74 above.  Higashi further teaches that the substrate on which the plating is provided can be patterned with via structures to be filled with the copper electroless plating (note figures 8, 11, 12, 0046-0049), where the patterned structure can be formed using lithography and etching, for example (for forming via hole 22) and barrier layer 24 can be formed by CVD or ALD (0028, 0029, 0039, 0046).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovshinsky in view of Higashi to use as a substrate a patterned substrate which has been formed using processes such as lithography, CVD and/or ALD as suggested by Higashi to provide a predictably acceptable and desirable substrate for use, since Ovshinsky teaches copper electroless plating and Higashi teaches that substrates onto which such copper electroless plating is provided can be patterned substrates formed using processes such as lithography, CVD and/or ALD.
Claim 94: the process described for claim 74 above using Ovshinsky EITHER alone OR further in view of Higashi would also give the features of claim 94, where the substrate to be immersed and have the textured layer deposited can also have nanoparticles onto which the metal deposited (noting how the catalyst material onto which the metal deposited including in a continuous layer, note 0071, 0078, can be in the form of nanoparticles, note 0059, where 10-30 angstroms, for example, would be 1-3 microns, note claims 1, 5).

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky EITHER alone OR further in view of Higashi as applied to claims 74, 78-79, 81-92, 94 and 98 above, and further in view of Kremer et al (US 3961109) and Arvin et al (US 2015/0337452).
	Claim 75: as to a further step providing electrochemical deposition of the metallic material further using donation of electrons from an electrode connected to a source of electrical potential, Ovshinsky as discussed for claim 74 above provides for electroless deposition of metallic material onto a substrate, where the metallic material can be copper, for example (note 0071). 
	Kremer further teaches that when providing electroless metal deposition, it is conventionally known to then provide a further step of electroplating with copper or other metals to build up to a metal thickness of 0.01 inch or greater (note column 8, lines 50-60).
	Arvin describes how electroplating/electrodeposition further is conventionally performed using a plating bath with a donation of electrons from an electrode connected to source of electric potential (electricity) (note figure 1, 0002, 0036, 0044, 0049).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovshinsky EITHER alone OR further in view of Higashi to provide a further additional electrochemical deposition by electroplating, using a step of donations of electrons from an electrode connected to a source of electrical potential as suggested by Kremer and Arvin to provide a desirably thicker coating, where Ovshinsky indicates how electroless plating of metal such as copper can be provided, and Kremer indicates how it is conventional to build up a thickness of metal such as copper after electroless plating by using electroplating, and Arvin would indicate how electroplating would conventionally use a plating bath with a donation of electrons from an electrode connected to a source of electrical potential.

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky EITHER alone OR further in view of Higashi, and further in view of Kremer and Arvin as applied to claim 75 above, and further in view of Shin et al (US 2011/0094889).
Claim 76: As using photoelectrochemical deposition as a further step of depositing the metallic material onto the substrate, as discussed for claim 75 above, it would be suggested to provide further metallic plating over the electroless plating to build up thickness of the metallic material, with Kremer describing using electroplating for the build up of thickness.   Shin further describes how it is known to use either electroplating or photoelectrochemical deposition to plate metallic material including copper (note 0052-0054), where for the photoelectrochemical deposition the deposition is light (electromagnetic radiation) induced, where the conductive pattern (substrate) is irradiated to generate electromotive force to deposit the metallic material (0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovshinsky EITHER alone OR further in view of Higashi, further in view of Kremer and Arvin to provide a further additional electrochemical deposition by photoelectrochemical deposition of the metallic material, using a step of exposing the substrate to electromagnetic radiation (light) as suggested by Shin to provide a desirably thicker coating, where Ovshinsky indicates how electroless plating of metal such as copper can be provided, and Kremer indicates how it is conventional to build up a thickness of metal such as copper after electroless plating by using electroplating, and Arvin would indicate how electroplating would conventionally use a plating bath with a donation of electrons from an electrode connected to a source of electrical potential, and Shin would indicate that metal such as copper can be conventionally deposited using either a similar electroplating or photoelectrochemical deposition, with exposing the substrate to light (electromagnetic radiation), and thus predictably similar results would be expected for either electroplating or photoelectrochemical deposition.

Claim 80 is rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky EITHER alone OR further in view of Higashi as applied to claims 74, 78-79, 81-92, 94 and 98 above, EITHER alone Or  further in view of Ee, et al, “Effect of processing parameters on electroless Cu seed layer properties” (hereinafter Ee article).
Claims 80: As to controlling the ratio to provide polycrystalline deposition (claim 80), Ovshinsky notes that it can be desired to have polycrystalline regions in the catalyst formed (0072), which would suggest controlling conditions (including the ratio) to provide polycrystalline metal coating. 
Optionally, further using Ee article, Ee article describes how copper is desired for interconnect circuit technology (page 197), where it is described how copper can be deposited from baths with copper precursor, formaldehyde and hydroxide material (TMAH) that adjusts pH to alkaline (page 197).   It is described that the texture of the plating is important for use as a seed layer for electroplating and can a highly (111) texture is preferred, where the tested surfaces are in a preferred (111) orientation but there is also a (200) orientation peak, indicating a polycrystalline plating is provided after plating progresses (note page 199 and figure 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovshinsky EITHER alone OR further in view of Higashi to use the process to provide a desirable copper electroless plating to give a polycrystalline structure as suggested by Ee article, since Ovshinsky indicates how its process can give electroless copper plating with a desirable continuous or discrete deposition and that polycrystalline regions can be desired, and Ee article indicates further how copper electroless plating is desirably used to form a plating for interconnect circuit structures and to form a preferred (111) orientation with also a (200) structure, giving a polycrystalline structure, as a conventional structure when copper electroless plating, where since with the Ovshinsky process there will be control of ratio as part of adjusting deposition, and polycrystalline structure provided as discussed for Ee article, the ratio controlled will also permit such polycrystalline structure.  Furthermore, when using Higashi it further suggests coating interconnects (note the discussion for claim 74), and Ee article would show such use of plating with polycrystalline structure for circuit structure.

Claims 87-89 and 98 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky EITHER alone OR further in view of Higashi as applied to claims 74, 78-79, 81-92, 94 and 98 above, and further in view of Hirohata et al (US 3532519).
Claims 87-89, 98: As to the specific ratio, from Ovshinsky it would have been obvious to one of ordinary skill in the art to optimize the amount of metallic material precursor to use, and further to optimize the amount of hydroxide, giving adjusted ratios as discussed for claim 74 above.  Ovshinsky also notes using 10-60 weight % alkali metal hydroxide in the solution (note 0077, 0091).  Additionally, Hirohata describes electroless copper plating using a bath with copper precursor, reducing agent, alkali hydroxide for pH adjustment (abstract), where Hirohata describes how amounts of copper precursor can be provided in an amount of 0.001 to 0.09 mol/l and , where the pH can be alkaline (11-13, for example ) (column 3, lines 1-30).  Thus, Hirohata would suggest conventional molar amounts of metallic precursor to use in an electroless bath.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ovshinsky EITHER alone OR further in view of Higashi to use copper precursor ranges suggested by Hirohata as conventional with an expectation of predictably acceptable results, since Ovshinsky teaches copper plating baths that can include copper precursor, hydroxide including alkali metal hydroxide (as reducing agent) and Hirohata describes amounts of metal precursor to use in electroless plating baths. It would have been obvious to optimize the amount of each material for the specific plating to be provided, and the ratios of such optimized amounts/concentrations would be in the claimed ranges.  For example, if the bath was provided with approx. 120 g/liter NaOH (approx. 3 mol/l) (from range of Ovshinsky) and 0.001 to 0.09 mol/l copper precursor, the ratio could then be approx. 33.33 to 3000: 1, overlapping the claimed ranges.  Furthermore, for claim 88, it would be understood that Ovshinsky provides that substrates not susceptible to galvanic replacement can be used (note for example, a carbon based support including graphite or carbide, 0048).  Similarly, for claim 89, it would be understood that such substrates can also not be susceptible to oxidation by the metallic precursor.  For claim 98, as noted by Ovshinsky, the metal material precursor can be a metal salt containing copper  giving copper ions or cobalt giving cobalt ions (note 0071, 0076).

Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/013426 (hereinafter ‘426) in view of Ovshinsky et al (US 2003/0050188) and  Hasan, et al “Growth and Density Time Dependence of Electroless Cu Films Deposited onto Au Using Cu-EDTA-HCHO Bath” (hereinafter Hasan article).
*** Please Note, Okada et al (US 2017/0213615) the US national stage application of the ‘426 application is a used as a translation of ‘426, and citations are to Okada et al (US 2017/0213615). ***
Claim 93: ‘426 describes a method of electrochemical deposition of a nanoparticle (0023, 0025, understood to be electroless, an electrochemical deposition as defined by applicant at 0175 of the specification as filed), where the method includes providing an alkaline solution of hydroxide ions (reductant aqueous solution, which includes reducing agent and pH adjustor that can be sodium hydroxide) (0025, 0027, 0029, 0033, note the pH range can be 5-13, including alkaline, and it would be obvious to optimize the pH as discussed in 0033, giving a value in the alkaline range), adding metallic material precursor to form an electrochemical bath (0025, 0037), and since combined understood to include immersed metallic precursor, and forming nanoparticles in the electrochemical bath, where the forming of the nanoparticles comprises a reduction reaction (0025).  Furthermore, ‘426 would suggest adjusting the pH (which is by addition of sodium hydroxide, for example), where higher pH gives higher precipitation rate (0030).  The precipitation can include copper and use copper precursors (0024, 0036). 
As to the reducing agent being a hydroxide so that all electrons for the electroless deposition come from hydroxide ions, ‘426 teaches that various reducing agents can be used but is not limited to the listed materials (0027).  Ovshinsky further teaches that alkali metal hydroxides such as sodium or potassium hydroxide would be a known reducing agent to be used in electroless reduction of metal, such as copper etc from metal precursor (0075-0077).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘426 to use a known reducing agent of hydroxide such as sodium hydroxide  as suggested by Ovshinsky with an expectation of predictably acceptable results since ‘426 uses reducing agent and notes that sodium hydroxide can already be present in the solution, and Ovshinsky teaches that sodium hydroxide can be provided as a known reducing agent in electroless plating.  Since only sodium hydroxide would be used for reducing, the hydroxide ions would be the only source of electroless deposition.
As to forming textured nanoparticles and controlling the ratio of hydroxide ions to metallic metal precursor, Hasan article describes how when providing electroless deposition with a reducing agent (here formaldehyde), the reduction reaction conventionally uses hydroxide ions in a reaction with the reducing agent to form electrons for the forming of copper material (note page C145), and how the formed copper would conventionally have a polycrystalline structure, for example (page C145).  Furthermore, as described electrochemical baths for such electroless reaction conventionally would be provided with a set amount of coper material source, for example, where the OH amount can be adjusted to get desired pH (Table 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘426 in view of Ovshinsky to provide that the formed nanoparticles would have a polycrystalline structure as suggested by Hasan article with an expectation of predictably acceptable providing of electroless reaction, since ‘426 would form copper nanoparticles from an electroless reduction reaction with reducing agent, hydroxides and copper precursor, Ovshinsky would indicate how the reducing agent can be hydroxide as well and Hasan article indicates electroless reduction can conventionally form polycrystalline copper.  Furthermore, as to adjusting the ratio of hydroxide to copper precursor to selectively adjust electrochemical deposition, Hasan article would indicate that set amounts of copper precursor would be conventionally provided in the electrochemical bath, and ‘426 would indicate that the amount of hydroxide can be adjusted to adjust the pH of the bath to give desired precipitation rate,  and Ovshinsky would indicate using amounts for reduction as well, and therefore in the process of ‘426 in view of Ovshinsky and Hasan article, it would be suggested to provide a set amount of copper precursor and an adjusted amount of hydroxide to provide a desirable precipitation rate, thus adjusting the ratio of hydroxide ions to copper precursor to selectively adjust electrochemical deposition.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered. 
(A) Due to the amendments to the claims, note the new rejections of claims 75 and 76, using the additional new references to Kremer, Arvin and Shin.  Note also the new 35 USC 112 rejections of claims 75 and 76.
(B) As to the 35 USC 103 rejections using Ovshinsky as the primary reference, applicant argues that in the present case the source of all electrons for reduction are the hydroxide ions, and it is argued that the cited reference to Ovshinsky would not provide this, where there is metal deposition, where this occurs by hydrogen released by the corrosive action of the hydroxide solution on the hydrogen support material, where it is argued that the hydroxide solution forms an oxidizing environment that releases hydrogen that is responsible for the reduction and the hydroxide solution is not a reducing environment in itself, noting 0072 indicting the hydroxide solution provides free hydrogen, which acts as a suitable reducing agent.  It is argued that present claim 74 does not merely require a reducing environment of the hydroxide solution, but all the electrons for reducing come from the hydroxide ions. 
The Examiner has reviewed these arguments, however the rejection is maintained.  Even if applicant is correct that the hydroxide solution reacts with the hydrogen support material substrate to form hydrogen for reducing, as discussed in 0077 of Ovshinsky, the there is no requirement of providing extra hydrogen, merely a reducing environment provided by an alkaline metal hydroxide that acts as a reducing agent. While this hydroxide provides free hydrogen, the use of the hydrogen provided by the hydroxide (the OH ions would therefore be the source of H in the solution) would not prevent meeting the requirement of the claims, because any electrons for the electroless deposition would come from the hydroxide ions, since even if the H also provides electroless/deposition, this would still come from the original hydroxide ions, and so the chemical features of electrons would also come ultimately from the hydroxide ions. As well, the Cu present for the reaction with OH ions would also be present when using Cu (note 0071) as the depositing material, which would at least suggest that a reaction as described by applicant would at least also occur.
As to claim 93, applicant argues that as in claim 74, the electroless deposition features as to the electrons would not come from Ovshinsky.  The Examiner has reviewed these arguments, however, the rejection is maintained. For the same reasons as discussed for claim 74 above, the electrons would come from the hydroxide ions.  It is further argued that in Okada (WO ‘426), while describing the use of any of various reductants capable of precipitating metal nanoparticles, the examples are strong reductants, with pH control and complexing agents, and uses pH of 5-13, etc. unlike the claimed process with pH greater than 14, and no complexing agent needed, and would be a different process than that described by Okada, and thus is different enough that the reduction in Okada cannot simply be changed to that of Ovshinsky.  It is also argued that Hasan also differs, describing a formaldehyde reaction, not that claimed.  
The Examiner has reviewed these arguments, however, the rejection is maintained.  Applicant’s representative has made arguments about how the process works, and pH and complexing agents requirements and charts, but has not made a showing as to this issue.  Note The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Furthermore, even if this is the case, since Ovshinsky would indicate that the hydroxide  can be used as a reducing agent, using under conditions to provide the reducing would have also been suggested.  From 0027 of Okada, other reducing agent systems than those exemplified can be acceptably used.  As to the arguments regarding Hasan article, while it does not teach hydroxide alone reduction, it would show how the reducing agent amount controls electrochemical deposition (note page C16).  Applicant argues that there is a large amount of hydroxide ions used in the present invention, giving a uniform reduction rate. However, even with only hydroxide ions used for reducing, there still has to be enough for the deposition, so control would be provided to give the desired amount.   Furthermore, advantages of the process due to the electrons all from hydroxide ions would be expected, as the combined references would provide this to the extent claimed.  If different results are expected, then the claims would need to be clarified to distinguish the advantages of what is claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718